               Case 19-18094-EPK        Doc 58     Filed 12/30/19     Page 1 of 12



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION
                                 www.flsb.uscourts.gov


In re:                                                       CASE NO. 19-18094-EPK

MICHELLE BERMAN and RICHARD                                  CHAPTER 7
ERIC BERMAN,

            Debtors.
___________________________________/

      TRUSTEE’S AMENDED MOTION FOR APPROVAL OF SETTLEMENT
    WITH DEBTORS MICHELLE BERMAN AND RICHARD BERMAN, AND FOR
   AUTHORITY TO ABANDON ESTATE PROPERTY AS PART OF SETTLEMENT

                                          NOTICE

         Any interested party who fails to file and serve a written response
         to this motion within 21 days after the date of service stated in this
         motion shall, pursuant to Local Rule 9013-(D), be deemed to have
         consented to the entry of an order in the form attached to this
         motion. Any scheduled hearing may then be canceled. Pursuant to
         Bankruptcy Rule 6007, the proposed abandonment will be deemed
         approved.
         Deborah C. Menotte, as Chapter 7 Trustee (the “Trustee”) for the estate of Michelle

Berman and Richard E. Berman, by and through undersigned counsel and pursuant to Section 554

of the Bankruptcy Code, Local Rule 6007, and Fed. R. Bankr. P. 9019, requests the Court to

approve the attached settlement Agreement (Exhibit “A”) by and between the Trustee and the

Debtors Michelle Berman and Richard Berman (the “Bermans” or “Debtors”), and to approve the

Trustee’s abandonment of certain assets as part of such settlement. In support of the foregoing, the

Trustee would state as follows:
              Case 19-18094-EPK         Doc 58       Filed 12/30/19   Page 2 of 12



                                      BACKGROUND

       1.      This Chapter 7 case was commenced on June 18, 2019, by the filing of a Voluntary

Petition under Chapter 7 of the Bankruptcy Code by the Debtors, Michelle Berman and Richard

Berman.

       2.      Deborah C. Menotte is the duly appointed and acting Chapter 7 Trustee.

       3.      The Bermans have scheduled a multitude of claimed exempt assets in Schedule C,

including certain household furnishings and specifically two IRS’s in each of their names, into

which the Bermans made contributions of $6,500 in February, 2019. They have also scheduled on

Schedule B household furnishings, jewelry, certain firearms, and Richard Berman’s stock

ownership in an inactive former law firm Berman, Kean & Riguera, P.A., whose remaining asset

is a collection action against a former client. The Bermans have also disclosed in their SOFA that

in 2018, The Bermans “sold” a 1964 Corvette automobile to Richard Berman’s son, Jeremy

Berman, which the Trustee believes is subject to further scrutiny.

       4.      The Trustee wishes and believes it is in the estate’s interest to avoid incurring

attorneys’ fees and costs in contested matters and adversary proceedings which would need to be

filed if the Trustee contested exemptions or the transfer of the Corvette, and to avoid the expense

of administering non-exempt assets whose value would be subject to debate. Accordingly, subject

to Court approval, the Trustee has entered into the attached settlement Agreement with the

Bermans which provides as follows:

               i.     The Trustee will receive $40,000 from the Bermans, such payment to be

                      made within two business days from entry of a court Order which has

                      become final, approving the Agreement.




                                                 2
              Case 19-18094-EPK             Doc 58       Filed 12/30/19   Page 3 of 12



               ii.        The Trustee will not file an objection to the Bermans’ claimed exemptions

                          on Schedule C.

               iii.       The Trustee will not pursue any claim (against the Bermans or Jeremy

                          Berman) arising from the transfer of a 1964 Corvette automobile by the

                          Bermans to Richard Berman’s son, Jeremy Berman.

               iv.        The Trustee will abandon her interest in certain non-exempt tangible

                          Personal Property identified in Items 6, 7, 8, 9, 10, 11, 12, 13, 14 and 39 of

                          Schedule B.

               v.         The Trustee will abandon her interest in Richard Berman’s 55% ownership

                          interest in his former law firm, Berman, Kean & Riguera, P.A.

The Trustee would refer creditors to the attached Agreement for the full terms thereof.

                            SETTLEMENT SHOULD BE APPROVED

       5.            Fed.R. Bankr. P. 9019(a) provides, in relevant part that “on motion by the trustee

and after noticing a hearing, the court may approve a compromise or settlement.” To approve a

compromise and settlement under such rule, a bankruptcy court should find that the compromise

and settlement is fair and equitable, reasonable and in the best interest of the debtor’s estate. See,

e.g., TMT Trailer Ferry, 390 U.S. 413, 424 (1969); Air Line Pilot’s Assoc., Int’l. v. America Nat’l

Bank and Trustee Co. of Chicago (In re Ionosphere Clubs, Inc.), 156 B.R. 413, 426 (S. D. N. Y.

1993), aff’d. 17 F. 3d 600 (2d Cir. 1994).

       6.      The Court should consider the following factors in determining whether to approve

a settlement: (i) the probability of success in the litigation; (ii) the difficulties, if any, to be

encountered in collection; (iii) complexity of the litigation and the expense, inconvenience and




                                                     3
              Case 19-18094-EPK            Doc 58       Filed 12/30/19   Page 4 of 12



delay necessarily attending it; and (iv) the paramount interest of creditors. In re Justice Oaks, II,

Ltd., 898 F. 2d 1544, 1549 (11 Cir. 1990).

       7.      The Trustee has considered the value of the assets claimed as exempt by the

Berman, as to which the Trustee believes there is a colorable basis to contest. These assets are

certain household furniture owned by the Bermans as well as their interest in certain IRA’s into

which the Bermans made contributions of $6,500 each within five months of the petition date. The

household furniture claimed as exempt on Schedule C has been valued by Auction America at only

a few thousand dollars more than the claimed exemption. Moreover, while the Trustee believes

that there exists a colorable basis to claim that the IRA contributions in 2019 violated Florida

Statutes § 222.30 (which deems as a fraudulent transfer converting non-exempt assets to exempt

assets with the intent to hinder, delay and defraud creditors), the requirement of demonstrating

fraudulent intent increases the risk of not prevailing as well as the fees and costs that would be

incurred in having to prove such intent.

       8.      As for the balance of tangible non-exempt assets listed on Exhibit B, including

other household furniture, collectibles (Bacarat pieces, art prints and lithographs), Firearms (Glock

30, Ruger 380 and W. Tokarev handgun), and Jewelry, Auction America has valued such property

at approximately $24,000. The Trustee submits that the settlement takes this value into account.

As opposed to a sale of such assets, however, the Trustee proposes to abandon her interest in such

assets effective upon payment.

       9.        The Trustee also proposes to abandon her interest in 55% of the stock owned by

Richard Berman in his former law firm, Berman, Kean & Riguera, P.A., which firm ceased

operations more than three years ago. The only asset which the Trustee has determined remains

with such firm is a litigation commenced by such firm against a former client to collect alleged



                                                    4
                Case 19-18094-EPK         Doc 58       Filed 12/30/19    Page 5 of 12



unpaid fees in the amount of $45,000. As such litigation is being defended and there exists

uncertainly as to both success and the manner in which any recovery would be divided among the

partners, the Trustee believes that recovery of the estate for such abandonment is in the best interest

of creditors.

        10.      Finally, the proposed settlement also entails the Trustee’s agreement not to pursue

and release of a potential (but far from certain) claim arising from the Bermans’ transfer of a 1964

Corvette automobile to Richard Berman’s son Jeremy Berman in 2018. The vehicle is presently

located in Texas and the Bermans have produced an agreement addressing such transfer and the

monetary consideration which they received. The Bermans have also testified under oath that the

Corvette was in poor condition upon transfer and required substantial repair work. While the

Trustee believes that such transaction conceivably could be attacked as a fraudulent transfer, the

uncertainties as to lack of reasonably equivalent value, the value of the Corvette and insolvency

made litigation success uncertain.

        11.      The Trustee submits that the expense and delay in pursuing recovery on claims

arising from the 2019 contributions to the Bermans’ IRA’s and the transfer of the Corvette, as well

as any sale of the personal property would be substantial and uneconomical. Indeed, attorneys’

fees and costs could well cover any recovery by the estate. Accordingly, the Trustee respectfully

submits that the estate’s recovery of $40,000 is in the best interests of the estate, and that the

proposed settlement, which includes the abandonment of certain property should be approved.

                       ABANDONMENT SHOULD BE AUTHORIZED

        12.       As part of the proposed settlement, the Trustee will be abandoning the estate’s

interest in certain non-exempt assets listed in Schedule B, including Richard Berman’s stock




                                                   5
                   Case 19-18094-EPK                  Doc 58         Filed 12/30/19          Page 6 of 12



ownership in his former law firm.                 Such abandonment is in the best interests of the Bermans’

estate.

          13.         Attached as Exhibit “B” is a proposed Order which will be submitted if no timely

objection to the proposed settlement and abandonment is filed.

          WHEREFORE, Deborah C. Menotte, respectfully requests that the Court: (i) approve the

attached Agreement (ii) authorize the Trustee’s abandonment of certain property identified herein;

and (ii) that the Court grant such other and further relief as is just and proper.

          Dated this 30th day of December, 2019.

                                                             RICE PUGATCH ROBINSON STORFER & COHEN, PLLC
                                                             Attorneys for Trustee, Deborah C. Menotte
                                                             101 Northeast Third Avenue, Suite 1800
                                                             Fort Lauderdale, Florida 33301
                                                             Telephone: 954-462-8000


                                                             By: __/s/ Kenneth B. Robinson________
                                                                    KENNETH B. ROBINSON
                                                                    Florida Bar No. 559474
                                                                    krobinson@rprslaw.com



J:\WPDocs\6346.001 Deborah Menotte, Trustee In re Richard Berman\PLEADINGS\Motions\Trustee's Motion for Approval of Settlement.docx




                                                                 6
Case 19-18094-EPK   Doc 58   Filed 12/30/19   Page 7 of 12
Case 19-18094-EPK   Doc 58   Filed 12/30/19   Page 8 of 12
Case 19-18094-EPK   Doc 58   Filed 12/30/19   Page 9 of 12
Case 19-18094-EPK   Doc 58   Filed 12/30/19   Page 10 of 12
Case 19-18094-EPK   Doc 58   Filed 12/30/19   Page 11 of 12
Case 19-18094-EPK   Doc 58   Filed 12/30/19   Page 12 of 12
